PER CURIAM.
Anthony Sikorski challenges his adjudication for direct criminal contempt. He contends, and the state agrees, that the trial court did not follow the procedural requirements of Florida Rule of Criminal Procedure 3.830. The trial court failed to provide a written judgment of guilt reciting the facts upon which the adjudication of guilt is based as required by rule 3.830. See Spivey v. State, 616 So.2d 550 (Fla. 2d DCA 1993). Therefore, we reverse Sikorski’s direct criminal contempt order and remand the case with directions that the trial court render a judgment in compliance with rule 3.830.
Reversed and remanded with directions.
FRANK, A.C.J., and PARKER and WHATLEY, JJ., concur.